ROBERTS, Judge
(concurring in part and dissenting in part).
The trial in this case was before the court; this following a lengthy hearing on a defense motion to suppress evidence because of an alleged illegal search. During the actual trial, the defense counsel did agree that the judge should consider all the evidence presented at the hearing on the motion. This evidence included testimony by the arresting officer that after he retrieved the bottle which he saw appellant “flick” away, he examined the contents thereof, and concluded that it contained marihuana. On this basis, the evidence is sufficient to sustain the conviction. If the conviction had to stand or fall depending on the legality of the search of the appellant’s automobile, I would vote for reversal of the cause, as the search of that vehicle was illegal.
The record reflects that on the day in question the appellant’s vehicle was parked across Industrial Boulevard from the area where the appellant got into the automobile with the security officer and rode over to his auto. Because of the heat, the appellant had parked his car, taking up two parking spaces, so as to take advantage of the shade offered by a tree located nearby. His trunk was full of candles which he was selling at the trade fair, and the appellant showed this to the security guard upon their arrival at the vehicle. The police officer who arrested the appellant was working pedestrian traffic at a signal light some “thirty-five to fifty feet” from where appellant and the security guard entered their vehicle.
Further, the security officer stated that he did not see or hear any container being thrown and that as far as he was concerned the appellant was free to leave after the parking violation was cleared up. There was no testimony from this officer regarding the subsequent search of the appellant’s automobile.
The arresting officer stated that at the time in question he was working as patrol officer at a pedestrian crossing between the *365Market Hall and the Dallas Trade Mart. After the “flick,” the officer followed appellant and the security guard to appellant’s automobile and there searched appellant’s person after asking him if “he had any more of this with him.” The appellant denied knowledge of the bottle, and the search of appellant’s person revealed nothing of consequence.
The officer who arrested the appellant testified that after finding the bottle he made up his mind at that point to arrest appellant for possession of marihuana. He candidly admitted that the search of the appellant’s automobile was to determine if there was any more marihuana there. The officer further testified that he told appellant several times to shut-up and be quiet because “he was making protests.” Also, this officer verified that the appellant withdrew his consent to search before the search got underway, but that the search continued, lasting some twenty or thirty minutes, while appellant continued to protest.
Using the majority’s logic, probable cause would have existed for a search at the next location appellant proceeded to, period, whether it had been a car, a house or an apartment. I must inquire — where would such “probable cause” have ended— after how many stops ?
The one case cited by the majority is not at all in point. In Gasery v. State, supra, the accused was arrested at approximately 3:00 o’clock in the morning behind a drug store. When arrested, he was in the process of prying on an air conditioner trying to get into the building. The significant facts which the majority fail to point out, however, are that in Gasery the accused was using a tire tool when arrested and the automobile which was subsequently searched was parked in the immediate vicinity. Therefore, there at least existed a logical affirmative link in that case between an implement the accused was using when arrested and the nearby automobile. Further, the Court in Gasery obviously did not intend to lay down a blanket rule that vehicles found near an accused when lawfully arrested may always be searched, as the Court specifically limited the holding to “the evidence present in this case.”
How logical is it to conjure up probable cause after the “flick” incident, to make an exhaustive search of an automobile completely disconnected with the facts which aroused the officer’s suspicion? The reasoning behind the majority’s opinion appears to be that if a person “flicks” away drugs he must necessarily have more drugs stashed away at the location to which he next proceeds. The response that, “Well, this appellant did have more drugs there” is valueless; as often stated, the fruits of an illegal search cannot supply the probable cause for that search. The concern should be as much for future persons’ rights as those of the present appellant. Because of our system of stare decisis, what happens today does matter — it matters a great deal and the search of the car should be labeled illegal, for it clearly was.
Therefore, I concur in the result reached, but dissent from any holding by the Court that the search of the automobile was legal.
ODOM, J., joins in this opinion.
OPINION